RYDER, Acting Chief Judge.
Appellant was charged with possession of cocaine and possession of cocaine with intent to sell or deliver. He filed a motion to suppress the cocaine that had been seized. The trial court denied the motion and appellant entered a plea of nolo conten-dere, reserving the right to appeal the denial of the motion.
The trial court dismissed the possession of cocaine with intent to sell charge. Appellant’s recommended guidelines sentence was any nonstate prison sanction. The trial court sentenced appellant to five years’ incarceration, but failed to enter any written reasons for its departure from the recommended guidelines sentence. This appeal challenges the trial court’s denial of the motion to suppress and the subsequent sentence imposed.
We have reviewed the record and considered the applicable case law and statutes, as well as the arguments in the briefs submitted as to the denial of appellant’s motion to suppress. We find no error in the trial court’s ruling. Accordingly, we affirm appellant’s conviction.
In sentencing appellant, the trial court erred in failing to enter written reasons for departure. Nichols v. State, 521 So.2d 372 (Fla. 2d DCA 1988). We must reverse appellant’s sentence and remand for resen-tencing within the guidelines recommended range. Shull v. Dugger, 515 So.2d 748 (Fla.1987).
Affirmed in part, reversed in part and remanded with instructions.
HALL and THREADGILL, JJ., concur.